EXHIBIT 99.01 Philip Talamo, Investor Relations 212.969.2383 ir@alliancebernstein.com John Meyers, Media 212.969.2301 pr@alliancebernstein.com News Release AllianceBernstein Announces January 31, 2008 Assets Under Management New York, NY, February 11, 2008– AllianceBernstein Holding L.P. (NYSE: AB) and AllianceBernstein L.P. today reported that during the month of January, preliminary assets under management decreased by approximately $49 billion, or 6.1%, to $751 billion at January 31, 2008, due primarily to negative equity investment returns.Net asset flows were essentially flat as net outflows in Retail and Private Client were largely offset by net inflows in Institutional Investments. ALLIANCEBERNSTEIN L.P. (THE OPERATING PARTNERSHIP) ASSETS UNDER MANAGEMENT ($ billions) At January 31, 2008 At Dec. 31, (preliminary) 2007 Institutional Private Investments Retail Client Total Total Equity Value $ 224 $ 82 $ 47 $ 353 $ 382 Growth 109 43 25 177 197 Total Equity 333 125 72 530 579 Fixed Income 129 40 31 200 198 Index/Structured 17 4 - 21 23 Total $ 479 $ 169 $ 103 $ 751 $ 800 At December 31, 2007 Total $ 508 $ 183 $ 109 $ 800 About AllianceBernstein AllianceBernstein is a leading global investment management firm that offers high-quality research and diversified investment services to institutional clients, individuals and private clients in major markets around the world.AllianceBernstein employs more than 500 investment professionals with expertise in growth equities, value equities, fixed income securities, blend strategies and alternative investments and, through its subsidiaries and joint ventures, operates in more than 20 countries.AllianceBernstein’s research disciplines include fundamental research, quantitative research, economic research and currency forecasting capabilities.Through its integrated global platform, AllianceBernstein is well-positioned to tailor investment solutions for its clients. AllianceBernstein also offers in-depth, fundamental, independent research, plus portfolio strategies, trading and brokerage-related services to its institutional investor clients. At December 31, 2007, AllianceBernstein Holding L.P. (“Holding”) owned approximately 33.4% of the issued and outstanding AllianceBernstein Units.AXA Financial was the beneficial owner of approximately 62.8% of the AllianceBernstein Units at December 31, 2007 (including those held indirectly through its ownership of approximately 1.7% of the issued and outstanding Holding Units) which, including the general partnership interests in AllianceBernstein and Holding, represent an approximate 63.2% economic interest in AllianceBernstein.AXA Financial is a wholly-owned subsidiary of AXA, one of the largest global financial services organizations. Cautions regarding Forward-Looking Statements Certain statements in this news release are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements are subject to risks, uncertainties, and other factors that could cause actual results to differ materially from future results expressed or implied by such forward-looking statements.The most significant of these factors include, but are not limited to, the following: the performance of financial markets, the investment performance we achieve for our clients, general economic conditions, future acquisitions, competitive conditions, and government regulations, including changes in tax rates.We caution readers to carefully consider our forward-looking statements in light of these factors.Further, these forward-looking statements speak only as of the date on which such statements are made; we undertake no obligation to update any forward-looking statements to reflect subsequent events or circumstances.For further information regarding these forward-looking statements and the factors that could cause actual results to differ, see “Risk Factors” in Item 1A of Form 10-K for the year ended December 31, 2006 and in Part II, Item 1A of Form 10-Q for the quarter ended September 30, 2007.Any or all of the forward-looking statements that we make in Form 10-K, Form 10-Q, this news release, or any other public statements we issue may turn out to be wrong.Of course, factors other than those listed in “Risk Factors” could also adversely affect our revenues, financial condition, results of operations, and business prospects. www.alliancebernstein.com 2 of 2
